Citation Nr: 0025477	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to service-connected headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for depression, 
secondary to service-connected headaches; and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is inextricably intertwined with the issue of 
entitlement to service connection for depression, secondary 
to service-connected headaches.  Therefore, based on the 
decision below, the Board will defer consideration of that 
issue until the development requested in the Remand portion 
of this decision is accomplished.  

Initially, the veteran requested that he be scheduled for a 
personal hearing before a Member of the Board at the RO.  
However, in October 1999, he withdrew that request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has currently established service connection 
for headaches.  
3.  Medical evidence suggests that there may be a 
relationship between the veteran's headaches and his 
dysthymia/anxiety; the claim for secondary service connection 
is plausible under the law.  


CONCLUSION OF LAW

The claim for service connection for depression, secondary to 
service-connected headaches is well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran is service-connected for 
headaches, which are currently evaluated as 50 percent 
disabling.  In July 1996, he asserted that he was also being 
treated for depression which was caused by the service-
connected headaches.  

At a personal hearing before a hearing officer at the RO in 
March 1997, the veteran testified that his service-connected 
headaches caused him to become depressed.  He was being 
treated for dysthymia, depression and anxiety at the VA 
Medical Center (VAMC) in Bath, New York.  His doctors 
discussed the fact that the depression was caused by the 
headaches, however, he did not believe that there was a 
written statement to that effect in the file.  

VA outpatient treatment reports, dated from July 1997 to 
September 1998, reflect that the veteran has received 
treatment for depression and anxiety in conjunction with 
treatment for his service-connected headaches.  He was seen 
by a VA staff psychologist as well as a neurologist.  The 
veteran indicated that he had become depressed and began to 
have panic and anxiety attacks due to his inability to work 
because of the headaches.  Antidepressant medication was 
prescribed.  In September 1997, dysthymia and chronic 
headaches were diagnosed.  In March 1998, it was noted that 
the veteran was very despondent about his inability to find 
work due to his headaches.  In a May 1998 record, the 
veteran's treating neurologist indicated that the veteran had 
unrelenting headaches that were refractory to all treatments.  
In September 1998, it was noted that the veteran showed signs 
of an anxiety/depressive disorder, and he continued to have 
occasional panic attacks.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service; or for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. §§ 3.303(d), 
3.310(a) (1999).  When service connection is established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Secondary 
service connection may also be warranted for a non-service-
connected disability when that disability is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The threshold question to be addressed, in any case, is 
whether the veteran has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claims must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that 
in order to establish a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Based upon a review of the evidence, the Board finds, on a 
preliminary basis, that the veteran's claim for service 
connection for depression is plausible.  The record indicates 
that he is service-connected for headaches, and that the 
headaches have been unrelenting; refractory to all treatment; 
and disabling.  He has been seen for complaints of 
depression, anxiety and panic attacks in relation to the 
headaches; and antidepressant medication has been prescribed.  
In September 1997, he was diagnosed with dysthymia and 
chronic headaches. 

While the record does not include a specific medical 
statement regarding the causal relationship between the 
veteran's headaches and his depression, the Federal Circuit 
has held that the threshold for the well-grounded standard is 
low in keeping with the veteran-friendly nature of the 
veterans claim system.  In Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), the Court noted that the evidentiary threshold 
for establishing a well grounded claim requires only that the 
claim be plausible or capable of substantiation.  The veteran 
has met the standard in this claim.  He has provided medical 
evidence which appears to associate his current psychiatric 
problems with his service connected headaches.  Accordingly, 
the Board concludes that the veteran has submitted a well-
grounded claim for service connection for depression, 
secondary to service-connected headaches.  See 38 C.F.R. 
§ 3.310; Caluza, supra.  


ORDER

To the extent that the claim for service connection for 
depression, secondary to service-connected headaches is well 
grounded, the appeal is granted, subject to the remand 
directions of the Board.  



REMAND

As discussed above, the Board has found the veteran's claim 
for service connection for depression, secondary to service-
connected headaches is well grounded.  In reviewing the 
record, the Board has also determined that the evidentiary 
development outlined below is necessary before a final 
decision may be issued.  

At a personal hearing before a hearing officer at the RO in 
March 1997, the veteran testified that he had difficulty 
performing the duties of his job because of his headaches.  
His position involved a lot of driving, and he was unable to 
drive when he had a headache.  Often his wife and his brother 
had to come pick him up and drive home.  His employer made 
concessions to try to help him deal with the disability, 
however, it began to interfere too much and he was let go.  
He also testified that he had applied for Social Security 
disability and VA vocational rehabilitation.  Records 
pertaining to his application for Social Security, his 
participation in vocational rehabilitation, and his 
employment record would be helpful in adjudicating his claim 
for a total disability rating and should be associated with 
his file.  

Finally, the Board notes that, in his March 1999 substantive 
appeal, the veteran and his representative asserted that 
there were exceptional factors or circumstances associated 
with the veteran's disability to warrant referral of the 
claim to the Director of Compensation & Pension for 
consideration of an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b) (1999).  It does not appear that the RO 
has considered this request.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers, who 
have treated the veteran for a psychiatric 
disorder or headaches.  After securing the 
necessary release(s), the RO should request 
the records which are not already contained in 
the claims folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records must be associated 
with the claims folder.  

3.  The RO should request from the veteran an 
employment statement.  This should contain a 
notation of all employment, including time 
lost from such employment and positions lost 
due to the service-connected headaches.  The 
veteran should also furnish signed 
authorizations so that his employment records 
(not just a statement) may be requested from 
Burn Security where he reported he last 
worked.  Specifically, the VA needs 
verification of time lost from work due to the 
service-connected headaches and the effect of 
this disability on the veteran's ability to 
carry out his job duties.  If special 
concessions were made by any employer because 
of the service-connected headaches, this 
information should also be provided.  Also, 
the reasons for any dismissal from employment 
should be reported, particularly in reference 
to the service connected headaches.  If the VA 
is unable to obtain this information, the 
veteran should be so notified and given an 
opportunity to do so.  

In addition, the veteran should be advised 
that he may submit any other evidence in his 
possession or which he is able to obtain, 
documenting marked interference with his 
employment attributable to his headaches.  If 
he has had any period of hospitalizations for 
his headaches in recent years, he should so 
indicate and provide signed authorizations so 
that the VA may obtain any medical records not 
already associated with the claims file.  All 
additional evidence received in this regard 
should be permanently associated with the 
claims file.  

4.  The RO should obtain any records related 
to the veteran's vocational rehabilitation, 
and if he has a VA vocational rehabilitation 
folder, it should be associated with the 
claims file.  

5.  The RO should obtain any administrative 
and medical records from the Social Security 
Administration pertaining to the veteran's 
application for disability benefits from that 
agency.  

6.  After the above records have been 
associated with the claims folder, the veteran 
should be afforded a VA psychiatric 
examination.  Before evaluating the veteran, 
the examiner should review the claims folder 
which should be provided to him/her prior to 
the examination.  After the examination (which 
should include any other tests deemed 
indicated by the examiner) and a review of the 
record, the examiner should provide the 
following opinions.  The opinions provided 
should reflect review of all pertinent 
material in the claims folder and include a 
complete rationale for all opinions expressed.  
It is imperative that the examiner preface 
his/her answer with any underlined standard of 
proof.  Each response should be numbered with 
a Roman numeral to correspond with the 
question posed.  

I.  What is the correct diagnosis(es) 
of each existing chronic psychiatric 
disability?

II.  Is it at least as likely as not 
that each existing chronic psychiatric 
disability is etiologically related to 
the service connected headaches?

III.  Is it at least as likely as not 
that each existing chronic psychiatric 
disability is being aggravated by the 
service connected headache disability?  
If possible, the degree of aggravation 
should be quantified to the extent 
possible.

IV.  What is the effect of the 
veteran's headaches on his ability to 
obtain or retain substantially gainful 
employment.  (Age is not for 
consideration in such a 
determination.)

V.  What is the effect of any chronic 
psychiatric disability, which is 
etiologically related to the veteran's 
service connected headaches or 
aggravated by such headaches, on the 
veteran's ability to obtain or retain 
substantially gainful employment.

7.  When the above development has been 
completed, the issues of entitlement to 
service connection for depression, secondary 
to service-connected headaches (to include 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995)); and entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability, including on an extraschedular 
basis, should be readjudicated by the RO.  If 
either of the determinations remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement of 
the case and afforded a reasonable opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  Any existing Vocational Rehabilitation Folder should 
be associated with the claims folder for review by the Board.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


